
      
        DEPARTMENT OF DEFENSE
        Defense Acquisition Regulations System
        48 CFR Part 252
        RIN 0750-AF58
        Defense Federal Acquisition Regulation Supplement; Taxpayer Identification Numbers (DFARS Case 2006-D037)
        
          AGENCY:
          Defense Acquisition Regulations System, Department of Defense (DoD).
        
        
          ACTION:
          Proposed rule with request for comments.
        
        
          
          SUMMARY:
          DoD is proposing to amend the Defense Federal Acquisition Regulation Supplement (DFARS) to address requirements for validation of Taxpayer Identification Numbers as part of the Central Contractor Registration process. The proposed changes are consistent with changes made to the Federal Acquisition Regulation.
        
        
          DATES:
          Comments on the proposed rule should be submitted in writing to the address shown below on or before March 23, 2007, to be considered in the formation of the final rule.
        
        
          ADDRESSES:
          You may submit comments, identified by DFARS Case 2006-D037, using any of the following methods:
          • Federal eRulemaking Portal: http://www.regulations.gov. Follow the instructions for submitting comments.
          • E-mail: dfars@osd.mil. Include DFARS Case 2006-D037 in the subject line of the message.
          • Fax: (703) 602-0350.
          • Mail: Defense Acquisition Regulations System, Attn: Ms. Felisha Hitt, OUSD (AT&L) DPAP (DARS), IMD 3C132, 3062 Defense Pentagon, Washington, DC 20301-3062.
          • Hand Delivery/Courier: Defense Acquisition Regulations System, Crystal Square 4, Suite 200A, 241 18th Street, Arlington, VA 22202-3402.

          Comments received generally will be posted without change to http://www.regulations.gov, including any personal information provided.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ms. Felisha Hitt, (703) 602-0310.
        
      
      
        SUPPLEMENTARY INFORMATION:
        A. Background
        DFARS 252.204-7004 contains a substitute paragraph for use with the clause at FAR 52.204-7, Central Contractor Registration, to address DoD-unique requirements relating to contractor registration in the Central Contractor Registration (CCR) database.
        Item I of Federal Acquisition Circular 2005-10, published at 71 FR 36923 on June 28, 2006, amended the clause at FAR 52.204-7 to include requirements for the Government to validate a contractor's Taxpayer Identification Number (TIN), and for the contractor to consent to this validation, as part of the CCR registration process.
        This proposed rule amends DFARS 252.204-7004 to address TIN validation, for consistency with the changes made to FAR 52.204-7.
        This rule was not subject to Office of Management and Budget review under Executive Order 12866, dated September 30, 1993.
        B. Regulatory Flexibility Act

        DoD does not expect this rule to have a significant economic impact on a substantial number of small entities within the meaning of the Regulatory Flexibility Act, 5 U.S.C. 601, et seq., because the rule relates to an administrative requirement for TIN validation, which is performed by the Government. Contractors need only provide consent for TIN validation as part of the CCR registration process. Therefore, DoD has not performed an initial regulatory flexibility analysis. DoD invites comments from small businesses and other interested parties. DoD also will consider comments from small entities concerning the affected DFARS subpart in accordance with 5 U.S.C. 610. Such comments should be submitted separately and should cite DFARS Case 2006-D037.
        C. Paperwork Reduction Act

        The Paperwork Reduction Act does not apply, because the rule does not impose any information collection requirements that require the approval of the Office of Management and Budget under 44 U.S.C. 3501, et seq.
        
        
          List of Subjects in 48 CFR Part 252
          Government procurement.
        
        
          Michele P. Peterson,
          Editor, Defense Acquisition Regulations System.
        
        
        Therefore, DoD proposes to amend 48 CFR Part 252 as follows:
        
          PART 252—SOLICITATION PROVISIONS AND CONTRACT CLAUSES
          1. The authority citation for 48 CFR Part 252 continues to read as follows:
          
            Authority:
            41 U.S.C. 421 and 48 CFR Chapter 1. 
          
          
          2. Section 252.204-7004 is amended as follows:
          a. By revising the section heading, clause title, and clause date; and
          b. In paragraph (a), by revising the definition of “Registered in the CCR database” to read as follows:
          
            252.204-7004 
            Alternate A, Central Contractor Registration.
            Alternate A, Central Contractor Registration (XXX 2007)
            
            (a) * * *
            “Registered in the CCR database” means that—
            (1) The Contractor has entered all mandatory information, including the DUNS number or the DUNS+4 number, into the CCR database;
            (2) The Contractor's CAGE code is in the CCR database; and
            (3) The Government has validated all mandatory data fields, to include validation of the Taxpayer Identification Number (TIN) with the Internal Revenue Service, and has marked the records “Active.” The Contractor will be required to provide consent for TIN validation to the Government as part of the CCR registration process. 
            
          
        
      
       [FR Doc. E7-736 Filed 1-19-07; 8:45 am]
      BILLING CODE 5001-08-P
    
  